SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO (Rule 14d-100) TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 4) Handy & Harman Ltd. (Name of Subject Company) Handy & Harman Ltd. (Names of Filing Persons - Offeror) Common Stock, Par Value $0.01 (Title of Class of Securities) (CUSIP Number of Class of Securities) James F. McCabe, Jr. Senior Vice President and Chief Financial Officer 1133 Westchester Avenue, Suite N 222, White Plains, New York 10604 (914) 461-1300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Filing Persons) Copy to: Steve Wolosky, Esq. Olshan Frome Wolosky LLP Park Avenue Tower, 65 East 55th Street New York, New York 10022 (212) 451-2300 CALCULATION OF FILING FEE: Transaction Valuation(1) Amount of Filing Fee(2) (1)The transaction value is estimated only for purposes of calculating the filing fee.The transaction value was calculated assuming that $60 million in value of shares of common stock, par value $0.01 per share of Handy & Harman Ltd. will be purchased at the tender offer price of $26.00 per share. (2)The amount of the filing fee, calculated pursuant to Rule 0-11 of the Securities Exchange Act of 1934, as amended, equals $128.80 per $1,000,000 of the value of the transaction. x Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid:$7,728 Form or Registration No.:Schedule TO-I Filing Party:Handy & Harman Ltd. Date Filed:August 7, 2014 ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: ¨ third party tender offer subject to Rule 14d-1. ý issuer tender offer subject to Rule 13e-4. ¨ going private transaction subject to Rule 13e-3. ¨ amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of a tender offer: ¨ If applicable, check the appropriate box(es) below to designate the appropriate rule provision(s) relied upon: ¨Rule 13e-4(i) (Cross-Border Issuer Tender Offer) ¨Rule 14d-1(d) (Cross-Border Third-Party Tender Offer) 1 INTRODUCTION This Amendment No. 4 (the “Amendment”) amends and supplements the Tender Offer Statement on Schedule TO originally filed with the Securities and Exchange Commission (the “SEC”) on August 7, 2014 (as amended, the “Schedule TO”), relating to the offer (as amended or supplemented, the “Offer”) by Handy & Harman Ltd., a Delaware corporation (the “Company”), to purchase up to $60 million in value of shares of its common stock, $0.01 par value per share (the “Common Stock”), upon the terms and subject to the conditions in the Offer to Purchase, dated August 7, 2014 (the “Original Offer to Purchase”), a copy of which is attached to the Schedule TO as Exhibit (a)(1)(A), as supplemented and amended by the Supplement to the Offer to Purchase, dated August 21, 2014, a copy of which is attached to the Schedule TO as Exhibit (a)(1)(F) (the “Supplement” and together with the Original Offer to Purchase, the “Offer to Purchase”), and the related Amended Letter of Transmittal, a copy of which is attached to the Schedule TO as Exhibit (a)(1)(G). This Amendment to the Schedule TO is intended to satisfy the reporting requirements of Rule 13e-4(c)(3) under the Securities Exchange Act of 1934, as amended. The information in the Offer to Purchase and the Amended Letter of Transmittal is incorporated by reference in the Schedule TO to all of the applicable items in the Schedule TO, except that such information is hereby amended and supplemented to the extent specifically provided herein.Unless otherwise indicated, all references to “shares” are to the Company’s shares of Common Stock. All capitalized terms used in this Amendment without definition have the meanings ascribed to them in the Offer to Purchase. The items of the Schedule TO set forth below are hereby amended and supplemented as follows: Item 11.ADDITIONAL INFORMATION Item 11 of the Schedule TO is hereby amended and supplemented by adding the following information to the end thereof: On September 8, 2014, the Company issued a press release announcing the preliminary results of the Offer, which expired at 5:00 P.M., Eastern Time, on September 5, 2014.A copy of such press release is filed as Exhibit (a)(5)(C) to this Amendment No. 4 and is incorporated herein by reference. Item 12.EXHIBITS Item 12 of the Schedule TO is hereby amended and supplemented to add the following exhibit to the exhibit index: (a)(5)(C)Press Release, dated September 8, 2014. 2 SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. HANDY & HARMAN LTD. By: /s/ James F. McCabe, Jr. Name: James F. McCabe, Jr. Title: Senior Vice President and Chief Financial Officer Date: September 8, 2014 3 Exhibit Index ExhibitDescription (a) (A)
